Citation Nr: 0119614	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  98-10 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board notes that during the pendency of the appeal, the 
RO granted a 50 percent evaluation for the veteran's service-
connected PTSD.  While the veteran appealed the RO's October 
1997 rating decision granting a 30 percent evaluation for 
PTSD, the subsequent partial grant of 50 percent does not 
terminate the issue on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
(NOD) as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his PTSD in October 1997, and perfected his 
appeal as to that issue (but he did not express disagreement 
with regard to the effective date of award of service 
connection), the propriety of the rating from effective date 
of the award through to final resolution of the issue is now 
on appeal.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance 
with Fenderson, the issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected PTSD.

The Board notes that the issue of entitlement an initial 
evaluation in excess of 50 percent for PTSD is the only issue 
that has been properly developed and certified for appeal.  
Accordingly, the Board will limit its consideration to this 
issue.

Finally, the Board notes that in a July 1998 substantive 
appeal (VA Form 9), the veteran checked the box indicating 
that he wished to appear for a hearing before the Board in 
Washington, D.C.  A letter notifying the veteran that a 
Central Office hearing was scheduled in April 2001 was mailed 
to his last known address, and was not returned to the Board 
as undeliverable.  The veteran failed to appear for this 
hearing.  In view of the foregoing, the case will be 
processed as though the veteran's Central Office hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
symptoms including nightmares, flashbacks, increased startle 
response, anxiety, depression, irritability, outbursts of 
anger, suicidal ideations, social isolation, and an inability 
to maintain social relationships with people; it is 
productive of total occupational and social impairment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for an initial 100 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.130, 4.132, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative records show that the veteran 
performed duty overseas in the European Theater during World 
War II.  His awards and decorations include a Combat 
Infantryman Badge.  The veteran's service medical records 
(SMRs) are not available.  In response to the RO's attempts 
to obtain the veteran's SMRs, the National Personnel Records 
Center (NPRC) explained that the records may have been 
destroyed in a fire that occurred at the facility in 1973.  
The Board recognizes the particular importance of supplying 
reasons and bases for a decision when an appellant's medical 
records have been lost.  In O'Hare v. Derwinski, 1 Vet. App. 
365 (1991), the Court explained that "where service medical 
records are presumed destroyed...the Board's obligation to 
explain the findings and conclusions...is heightened."

The veteran filed a claim of entitlement to service 
connection for PTSD in January 1997.

In a May 1997 response to the RO's PTSD development letter, 
the veteran described stressors experienced during service.  
He reported witnessing the death of another soldier who was 
hit by mortar fire.  The veteran explained that the soldier 
"went straight up in the air," and came down headfirst.  He 
was "buried in the crater made by his skull."  When the 
veteran and two other soldiers dug the man out of this 
crater, they discovered that he was dead.  The veteran 
described a second incident when he jumped on top of a fellow 
soldier during a mortar attack.  The veteran sustained 
several small wounds on his arms, and was bleeding from both 
ears.

During a September 1997 VA psychiatric examination, the 
veteran reported participating in combat operations in which 
people around him died.  He explained that his "close 
buddy" died during a mortar attack when he was thrown 
headfirst into the mud.  The veteran related that he could 
not sleep because he experienced flashbacks of attempting to 
rescue his buddy whenever he closed his eyes.  He explained 
that prior to his separation from service, he was advised to 
report to a hospital because he was "crying more or less 
continuously, trembling, and could not sleep."

Following his discharge from service, the veteran kept re-
living his wartime experiences, and began drinking heavily.  
Because his alcohol use "eventually brought him to skid 
row," he quit drinking alcohol in 1957.  The veteran avoided 
making friends following his separation from service.  He 
could not tolerate hearing about the war, and did not 
participate in veteran's groups.  He explained that he 
avoided war movies because they made him cry.  He was 
socially isolated, and only went out to seek medical care.  
The veteran related that he could not be emotionally close to 
anyone, and did not love his wife.  He explained that he 
tended to "space out" or be argumentative, and had little 
interaction with his wife.  The veteran spent most of his 
time alone in a room watching television.  He reported that 
there were no activities he enjoyed, and that he felt 
generally hopeless and often cried.  He related that he 
wished he was dead, but denied any suicidal plans.

The veteran explained that he took over his father's business 
as a paint contractor following his separation from service.  
He was disturbed by memories of the war, and often went home 
early.  According to the record, the veteran's social 
withdrawal and preoccupation with the memory of his friend's 
death increased following his retirement in 1981.  He 
reported seeing "vivid pictures" of his friend's death when 
awake, and indicated that he awakened nightly screaming and 
crying due to nightmares about the incident.

The veteran was dressed neatly and appropriately on metal 
status examination.  He communicated clearly.  The veteran's 
mood was depressed and his affect was tearful, consistent 
with content.  He did not display hypervigilance.  There was 
no evidence of hallucinations or delusions, and the veteran's 
thought processes were logical.  The diagnostic impression 
was PTSD, and severe depression without psychotic features 
due to PTSD.  The report notes a current global assessment of 
functioning (GAF) score of 40, and indicates that the veteran 
experienced a major impairment in mood, thinking, and family 
relations.  The examiner explained that the veteran's PTSD 
symptoms affected his relationships quite adversely, but were 
apparently managed so as not to interfere with his 
occupational functioning.  He opined that these symptoms 
increased in severity since the veteran's retirement, and 
noted pronounced social withdrawal, irritability, sadness, 
and nightmares.

Based on this evidence, an October 1997 rating decision 
granted service connection for PTSD, and assigned a 30 
percent disability evaluation.  The veteran filed a notice of 
disagreement with this decision in March 1998, and submitted 
a substantive appeal in July 1998, perfecting his appeal.

In January 1999 correspondence, a VA physician reported 
treating the veteran weekly for PTSD.  He explained that the 
veteran suffered from the long-term effects of his horrifying 
experiences during the war, and noted persistent intrusive 
thoughts involving two traumatic experiences when he was in 
close proximity to fellow soldiers who were killed in action.  
The veteran reported recurrent distressing dreams of these 
events, and his wife indicated that he screamed, cried, and 
struck out during sleep.  The report notes that the veteran 
had no outside interests or activities, and was depressed 
most of the time.  He was currently taking an antidepressant.  
The veteran reported flashbacks, difficulty concentrating, 
and problems with irritability and outbursts of anger 
following his separation from service.  He had an exaggerated 
startle reaction, and was socially isolated outside of his 
relationship with his wife.

The RO continued the 30 percent evaluation of the veteran's 
service-connected PTSD in February 1999.

A May 1999 report from the veteran's readjustment counselor 
notes that the veteran demonstrated recurrent intrusive 
thoughts and distressing images surrounding his period of 
active duty.  The record indicates that the veteran 
experienced chronic nightmares, emotional numbness, 
hypervigilance, and anger.  The counselor noted that the 
veteran had been married twice, and held more than 50 jobs 
following his separation from service.  He concluded that the 
veteran's "ability to work, relate and live a normal life 
[was] inhibited."

On VA examination in July 1999, the veteran reported ongoing 
passive suicidality without any current plans, and denied 
homicidal ideation.  He explained that he lived at home with 
his wife, and spent the majority of the day isolated in his 
room, lying in his bed thinking.  The veteran indicated that 
he went for short walks around the house once a day, and 
listened to the Talking Bible.  While he was able to bathe 
himself independently, this frequently went undone.  In 
addition, he generally neglected his household chores.

The veteran was cooperative on mental status examination.  
His speech was of a regular rate and rhythm, and his voice 
had a normal tone and pressure.  The veteran's body movements 
were normal without dyskinesia.  His eye contact was good, 
and he was able to establish a rapport with the examiner.  
The veteran's memory was intact, and he was alert and 
oriented in all four spheres.  His concentration was poor, 
and he appeared to be distracted.  Questions had to be asked 
multiple times before the veteran could grasp them.  His mood 
was depressed, and his affect was congruent.  There was no 
evidence of psychomotor retardation or agitation, and the 
veteran experienced no loosening of associations.  There was 
no evidence of intrusive paranoia or delusions, and the 
veteran denied experiencing panic attacks.

The final assessment was AXIS I: PTSD, and alcohol abuse in 
remission.  AXIS II: None.  AXIS III: Per physical 
examination.  AXIS IV: Severe psychosocial stressors.  AXIS 
V: Current GAF-43; highest GAF past year-43.  The examiner 
explained that the veteran had been struggling with 
increasing PTSD symptoms over the previous 40 years, which 
particularly affected him over the past 10 years.  He related 
that the veteran experienced significant difficulty 
interacting with others, was unable to maintain appropriate 
grooming, and remained isolated in his room most of the time.  
The physician noted that he was distractible from 
conversations, and was unable to follow all but the simplest 
of oral and written instructions appropriately.  He explained 
that the pace with which the veteran could follow 
instructions was significantly affected by his emotional 
instability.  The examiner reported that he remained 
persistently depressed, mainly because of intrusive memories 
and flashbacks of his wartime experiences, and indicated that 
his depression was part and parcel of his PTSD.  He opined 
that the veteran would experience significant difficulties 
adapting to the stressors common to the work environment due 
to his emotional instability, and noted that he relied on his 
wife for nearly all activities of basic daily living.  The 
examiner explained that the veteran's GAF score of 43 
reflected his serious symptoms, consistent with ongoing 
suicidality and an inability to maintain friendships or 
employment.

Based on this evidence, the RO granted a 50 percent 
evaluation for the veteran's service-connected PTSD in 
September 1999.

In November 1999 correspondence, the veteran's VA 
physician explained that his multiple medical problems, 
including chronic PTSD with associated depression, 
prevented him from obtaining gainful employment.

Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they will be 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

As noted above, the veteran's service medical records are not 
available, and may have been destroyed in a 1973 fire at the 
National Personnel Records Center.  The Board is cognizant of 
its heightened duty in such cases to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of outstanding Federal Government records or other records 
that have been identified by the claimant.  In addition, the 
RO has obtained all pertinent records from VA and private 
medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran two VA examinations.  There 
is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
requires that the rating specialist interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the veteran's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
under-evaluate the emotionally sick veteran with a good work 
record, nor must it over-evaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, 7 Vet. App. at 58 (where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  A 50 percent evaluation will be assigned 
under this diagnostic code where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Diagnostic Code 9411 provides for a 70 percent evaluation 
where there is occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2000).

Following a detailed review of the record, the Board 
concludes that a 100 percent disability evaluation is 
warranted for the veteran's service-connected PTSD.  The 
evidence reveals that the veteran receives ongoing treatment 
and therapy, and uses prescription medication for his PTSD 
symptomatology, which includes nightmares, flashbacks, 
anxiety, depression, outbursts of anger, increased startle 
response, social isolation and difficulty interacting with 
people.  As discussed above, the schedular criteria for a 100 
percent rating for PTSD under Diagnostic Code 9411 requires 
that the disability be productive of total occupational and 
social impairment.  In this case, the competent medical 
evidence, as discussed in detail above, indicates that the 
veteran is unable to work and effectively function in social 
settings due to his PTSD-related impairment.  Based on the 
consistent, uncontradicted medical evidence of record, the 
Board concludes that the severity of the veteran's service-
connected PTSD more nearly approximates the criteria for a 
100 percent rating under Diagnostic Code 9411.


ORDER

An initial 100 percent schedular rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

